EXHIBIT 99.1 Magal Security Systems Reports Second Quarter 2015 Financial Results YAHUD, ISRAEL, August 31, 2015 Magal Security Systems, Ltd. (NASDAQ NMS: MAGS) today announced its financial results for the three and six month periods ended June 30, 2015. Management will hold an investors’ conference call later today, at 10:00 a.m. Eastern Time and 5:00 p.m. Israel time, to discuss the results. SECOND QUARTER 2 Revenues for the second quarter of 2015 were $15.7 million, a sequential increase of 34% compared with revenues of $11.8 million in the first quarter of 2015 and a decrease of 3% compared with revenues of $16.2 million in the second quarter of 2014. Gross profit in the second quarter of 2015 was $7.3 million, or 46.4% of revenues, compared with a gross profit of $4.4 million or 37.7% of revenues in the prior quarter and a gross profit of $7.1 million, or 43.6% of revenues, in the second quarter of 2014. The increase in the gross margin between quarters is a function of the revenue mix between projects executed and products sold. Operating income in the second quarter of 2015 was $1.4 million compared to an operating loss of $1.2 million in the first quarter of 2015 and an operating loss of $601 thousand in the second quarter of 2014. Net income in the second quarter of 2015 was $190 thousand, or $0.01 per share, compared with a net loss of $450 thousand, or $0.03 per share in the first quarter of 2015 and a net loss of $1.1 million, or $0.07 per share, in the second quarter of 2014. Cash, short term deposits and restricted deposits, net of bank debt, as of June 30, 2015, were $32.8 million, or $2.00 per share, compared with cash, short term deposits and restricted deposits, net of bank debt of $28.0 million, or $1.73 per share, as of December 31, 2014. MANAGEMENT COMMENT Commenting on the results, Mr. Saar Koursh, CEO of Magal, said, “We are pleased with the results of the second quarter, particularly the improved gross and operating margins. This is as a result of our increased focus on improving our internal processes and efficiencies. In the first half of 2015, we also saw strong cash generation and our net cash position increased to over $32 million at June 30, 2015.” “Our new technologies are clearly gaining traction and we continue to look for and build new growth engines. A few weeks ago we announced a breakthrough first order for our new fibre optic sensor technology, which will protect more than 200km of buried pipeline. We also look forward to upcoming evaluations of our Roboguard with key customers, who we hope will lead to future orders,” concluded Mr. Koursh. INVESTORS’ CONFERENCE CALL INFORMATION: The Company will host a conference call later today, August 31, 2015, at 10:00 a.m. Eastern Time and 5:00 p.m. Israel time. To participate, please call one of the following teleconferencing numbers: US: 1 ; Israel: 03 918 0609; UK: 0 ; Intl.: + If you are unable to connect using the toll-free numbers, please try the international dial-in number. A replay of the call will be available on the Company’s website for three months from the day after the call. The link to the replay will be accessible at www.magal-s3.com. ABOUT MAGAL S3 Magal S3 is a leading international provider of solutions and products for physical and cyber security, as well as safety and site management. Over the past 45 years, Magal S3 has delivered tailor-made security solutions and turnkey projects to hundreds of satisfied customers in over 80 countries - under some of the most challenging conditions. Magal S3 offers comprehensive integrated solutions for critical sites, managed by Fortis4G - our 4th generation, cutting-edge PSIM+SIEM platform. The solutions leverage our broad portfolio of homegrown Perimeter Intrusion Detection Systems (PIDS), advanced outdoors CCTV / IVA technology and Cyber Security solutions. This press release contains forward-looking statements, which are subject to risks and uncertainties. Such statements are based on assumptions and expectations which may not be realized and are inherently subject to risks and uncertainties, many of which cannot be predicted with accuracy and some of which might not even be anticipated. Future events and actual results, financial and otherwise, may differ from the results discussed in the forward-looking statements. A number of these risks and other factors that might cause differences, some of which could be material, along with additional discussion of forward-looking statements, are set forth in the Company's Annual Report on Form 20-F filed with the Securities and Exchange Commission. For more information: Magal S3 Ltd. Saar Koursh, CEO Tel: + Assistant: Ms. Elisheva Almog E-mail: elishevaa@magal-s3.com Web:www.magal-s3.com GK Investor Relations Ehud Helft/Kenny Green Tel: (US) +1 E-mail: magal@gkir.com * Tables to follow * MAGAL S3 LTD. UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (All numbers except EPS expressed in thousands of US$) Three Months Ended June 30, Six Months Ended June 30, % change % change Revenue $ $ ) $ $ ) Cost of revenue ) ) Gross profit Operating expenses: Research and development, net ) ) Selling and marketing ) ) General and administrative ) ) Total operating expenses, net ) ) Operating income (loss) ) ) Financial expense, net Income (loss) before income taxes ) ) ) Income tax expense (benefit) ) (6
